DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/22/2021 and 07/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 18 is objected to because of the following informalities: “SNIR” should be “SINR”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12-14 and 17-25 are rejected under 35 U.S.C. 103 as being unpatentable over Gokturk et al. (US 2015/0003404) in view of Pajona et al. (US 2014/0376534).
	Regarding Claim 12, Gokturk teaches a method of configuring access points within a communication network, the method comprising:
configuring, by one or more processors, each of a plurality of access points within the communication network to communicate on each of a plurality of channels ([0052] the AP 200 scans available channels at a given frequency (e.g., channels at 2.4 GHz band, channels at 5 GHz band, etc.); [0060] While selecting channels with non-overlapping frequency bandwidths are preferable, in at least one example embodiment, channels with overlapping frequencies are scanned by the AP 200);
obtaining, by the one or more processors, data indicative of a channel quality indicator for each of the plurality of channels ([0061] At each scanned channel, Table I illustrates an interference level; [0070] an effective NF of the other AP at each channel is determined; [0076] the AP 200 determines whether any clients (e.g., one or more UEs) are connected to AP 200 and thus measures the signal power of a signal received from any connected client; [0078] the AP 200 determines the achievable throughput for each channel, which may also be referred to as achievable physical data rate);
determining, by the one or more processors, one of the plurality of channels as a selected channel for each of the plurality of access points based, at least in part, on the data indicative of the channel quality indicator ([0090] at operation S330, the AP 200 determines a frequency channel to operate on. The determined frequency channel has the maximum physical data rate between the AP 200 and a client connected to AP 200, which has the lower SINR among all clients connected to the AP 200. In other words, the AP 200 finds/selects a channel that maximizes rik(ci) among all clients connected to AP 200);
configuring, by the one or more processors, each of the plurality of access points to communicate on the selected channel ([0090] at operation S330, the AP 200 determines a frequency channel to operate on. The determined frequency channel has the maximum physical data rate between the AP 200 and a client connected to AP 200, which has the lower SINR among all clients connected to the AP 200. In other words, the AP 200 finds/selects a channel that maximizes rik(ci) among all clients connected to AP 200).
	However, Gokturk does not teach configuring, by the one or more processors, an adaptive antenna onboard each of the plurality of access points in each of a plurality of antenna modes while a corresponding access point of the plurality of access points is configured to communicate on each of the plurality of channels, each of the plurality of antenna modes having a distinct radiation pattern; obtaining data indicative of a channel quality indicator for each of the plurality of antenna modes; determining, by the one or more processors, one of the plurality of antenna modes as a selected antenna mode for the adaptive antenna based, at least in part, on the data indicative of the channel quality indicator; and configuring, by the one or more processors, the adaptive antenna onboard each of the plurality of access points to operate in the selected antenna mode.
	In an analogous art, Pajona teaches configuring, by the one or more processors, an adaptive antenna onboard each of the plurality of access points in each of a plurality of antenna modes while a corresponding access point of the plurality of access points is configured to communicate on each of the plurality of channels, each of the plurality of antenna modes having a distinct radiation pattern ([0023] a WiFi network having multiple access points, each of which is configured to have an antenna capable of generating multiple radiation patterns or an antenna system including multiple antennas capable of generating multiple radiation patterns. The multiple radiation patterns correspond to multiple modes, respectively, of the antenna or the antenna system; [0025] Assuming that there are M devices in the cell covered by the mode i (1≤i≤N), the CellQI for the mode i may be generated by taking the average of all EDL-CQIs in the cell, a minimum of all EDL-CQIs in the cell, or other quantity based on the EDL-CQIs obtained respectively for the M devices in the cell when the modal antenna of the access point is configured in the mode i);
obtaining data indicative of a channel quality indicator for each of the plurality of antenna modes ([0022] In the present MCD algorithm, at a given time step n, the instantaneous CQI for the currently selected i-th mode, CQIi(n), is measured; [0025] Assuming that there are M devices in the cell covered by the mode i (1≤i≤N), the CellQI for the mode i may be generated by taking the average of all EDL-CQIs in the cell, a minimum of all EDL-CQIs in the cell, or other quantity based on the EDL-CQIs obtained respectively for the M devices in the cell when the modal antenna of the access point is configured in the mode i);
determining, by the one or more processors, one of the plurality of antenna modes as a selected antenna mode for the adaptive antenna based, at least in part, on the data indicative of the channel quality indicator ([0024] the mode of the modal antenna of each access point is selected during each time interval based on the MCD scheme to dynamically change the radiation pattern, i.e., gain or directivity, to optimize the signal quality for the devices linked to the WiFi network); and
configuring, by the one or more processors, the adaptive antenna onboard each of the plurality of access points to operate in the selected antenna mode ([0024] the mode of the modal antenna of each access point is selected during each time interval based on the MCD scheme to dynamically change the radiation pattern, i.e., gain or directivity, to optimize the signal quality for the devices linked to the WiFi network).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Pajona’s measurement method with Gokturk’s system so that it can optimize signal quality for the devices linked to the WiFi network, by dynamically changing the radiation pattern, i.e., gain or directivity, of an antenna associated with the access point (Pajona [0015]).

Regarding Claim 13, the combination of Gokturk and Pajona, specifically Gokturk teaches determining one of the plurality of channels as a selected channel for each of the plurality of access points comprises: determining, by the one or more processors, a first channel of the plurality of channels as the selected channel for a first access point of the plurality of access points based, at least in part, on the data indicative of the channel quality indicator ([0090] the AP 200 determines a frequency channel to operate on. The determined frequency channel has the maximum physical data rate between the AP 200 and a client connected to AP 200, which has the lower SINR among all clients connected to the AP 200. In other words, the AP 200 finds/selects a channel that maximizes rik(ci) among all clients connected to AP 200; [0098] each different AP may receive different interference signals in its vicinity. If each AP performs IACS process, as described above, then different APs may determine different channels as channels having the maximum throughput, as discussed above); and
determining, by the one or more processors, a second channel of the plurality of channels as the selected channel for a second access point of the plurality of access points based, at least in part, on the data indicative of the channel quality indicator ([0090] the AP 200 determines a frequency channel to operate on. The determined frequency channel has the maximum physical data rate between the AP 200 and a client connected to AP 200, which has the lower SINR among all clients connected to the AP 200. In other words, the AP 200 finds/selects a channel that maximizes rik(ci) among all clients connected to AP 200; [0098] each different AP may receive different interference signals in its vicinity. If each AP performs IACS process, as described above, then different APs may determine different channels as channels having the maximum throughput, as discussed above).

Regarding Claim 14, Gokturk does not teach determining one of the plurality of antenna modes as a selected antenna mode for the adaptive antenna comprises: determining, by the one or more processors, a first antenna mode of the plurality of antenna modes as the selected antenna mode for the adaptive antenna onboard a first access point based, at least in part, on the data indicative of the channel quality indicator; and determining, by the one or more processors, a second antenna mode of the plurality of antenna modes as the selected antenna mode for the adaptive antenna onboard a second access point based, at least in part, on the data indicative of the channel quality indicator.
In an analogous art, Pajona teaches determining one of the plurality of antenna modes as a selected antenna mode for the adaptive antenna comprises: determining, by the one or more processors, a first antenna mode of the plurality of antenna modes as the selected antenna mode for the adaptive antenna onboard a first access point based, at least in part, on the data indicative of the channel quality indicator ([0024] the mode of the modal antenna of each access point is selected during each time interval based on the MCD scheme to dynamically change the radiation pattern, i.e., gain or directivity, to optimize the signal quality for the devices linked to the WiFi network; [0027] The AP1 has a modal antenna with N1 different modes, and the AP2 has a modal antenna with N2 different modes); and
determining, by the one or more processors, a second antenna mode of the plurality of antenna modes as the selected antenna mode for the adaptive antenna onboard a second access point based, at least in part, on the data indicative of the channel quality indicator ([0024] the mode of the modal antenna of each access point is selected during each time interval based on the MCD scheme to dynamically change the radiation pattern, i.e., gain or directivity, to optimize the signal quality for the devices linked to the WiFi network; [0027] The AP1 has a modal antenna with N1 different modes, and the AP2 has a modal antenna with N2 different modes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Pajona’s measurement method with Gokturk’s system so that it can optimize signal quality for the devices linked to the WiFi network, by dynamically changing the radiation pattern, i.e., gain or directivity, of an antenna associated with the access point (Pajona [0015]).

Regarding Claim 17, the combination of Gokturk and Pajona, specifically Gokturk teaches the communication network comprises a wireless local area network ([0004] The high level of ACI results in a NF that dominates the 802.11 channel's Signal to Interference and Noise Ratio (SINR), which in turn reduces WLAN signal strength; [0025] In at least one embodiment, the router is based on at least one of IEEE 802.11, IEEE 802.15.4 and Bluetooth technology standard).

Regarding Claim 18, the combination of Gokturk and Pajona, specifically Gokturk teaches the channel quality indicator comprises a signal to interference noise ratio (SINR) ([0070] Using the measured receive sensitivity of the other AP and the minimum signal to interference and noise ratio (SINR) required to decode a symbol at one of the MCS levels, an effective NF of the other AP at each channel is determined).

Regarding Claim 19, the combination of Gokturk and Pajona, specifically Gokturk teaches the channel quality indicator comprises a receive signal strength indicator (RSSI) ([0053] The AP 200 further determines the signal strength with which the probe response frames are received).

Regarding Claim 20, the combination of Gokturk and Pajona, specifically Gokturk teaches the channel quality indicator comprises a modulating coding scheme ([0030] FIGS. 4A-B illustrate the achievable physical data rate with respect to the MCS level for a given number of antennas at the transmitter and the receiver sides; [0067] the ACI from the neighboring APs may increase the effective NF of the channel at which the AP 200 operates to such extend that the AP 200 may only be able to communicate with its clients according to the lowest modulation and coding scheme (MCS); [0086] IGS. 4A-B illustrate the achievable physical data rate with respect to the MCS level for a given number of antennas at the transmitter and the receiver sides).

Regarding Claim 21, the claim is interpreted and rejected for the same reason as set forth in Claim 12.
Regarding Claim 22, the claim is interpreted and rejected for the same reason as set forth in Claim 13.
Regarding Claim 23, the claim is interpreted and rejected for the same reason as set forth in Claim 14.

Regarding Claim 24, Gokturk does not teach the adaptive antenna comprises a radiating element, one or more parasitic elements, and one or more active tuning components, the one or more active tuning components configured to control operation of the one or more parasitic elements.
In an analogous art, Pajona teaches the adaptive antenna comprises a radiating element, one or more parasitic elements, and one or more active tuning components, the one or more active tuning components configured to control operation of the one or more parasitic elements ([0017] FIG. 2 illustrates an example of a modal antenna 200, … a first parasitic element 212 coupled to an first active element 213, and a second parasitic element 216 coupled to a second active element 217. The active elements 213 and 217 may include switches that either electrically connect (short) or disconnect (open) the parasitic elements 212 and 216 to the ground plane 208. …Thus, by controlling the active elements 213 and 217 of the modal antenna 200, the operation of two modes can be obtained at the same frequency. The control scheme can be extended for multi-mode operations by incorporating, for example, tunable elements in the active elements for variable control and additional active elements for impedance matching).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Pajona’s measurement method with Gokturk’s system so that it can optimize signal quality for the devices linked to the WiFi network, by dynamically changing the radiation pattern, i.e., gain or directivity, of an antenna associated with the access point (Pajona [0015]).

Regarding Claim 25, Gokturk does not teach the one or more active tuning components comprise a switch, a tunable capacitor, a tunable inductor, a tunable phase shifter, or a diode.
In an analogous art, Pajona teaches the one or more active tuning components comprise a switch, a tunable capacitor, a tunable inductor, a tunable phase shifter, or a diode ([0017] Examples of these active elements include switches, tunable capacitors, tunable phase shifters, diodes, micro-electro-mechanical system (MEMS) switches, MEMS tunable capacitors, and transistors)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Pajona’s measurement method with Gokturk’s system so that it can optimize signal quality for the devices linked to the WiFi network, by dynamically changing the radiation pattern, i.e., gain or directivity, of an antenna associated with the access point (Pajona [0015]).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gokturk et al. in view of Pajona et al. and Takatsuka et al. (US 2013/0169481).
Regarding Claim 15, the combination of Gokturk and Pajona does not teach when the adaptive antenna onboard a first access point of the plurality of access points is configured in the selected antenna mode, a total number of client devices in communication with the first access point is less than a total number of client devices in communication with a second access point of the plurality of access points.
In an analogous art, Takatsuka teaches when the adaptive antenna onboard a first access point of the plurality of access points is configured in the selected antenna mode, a total number of client devices in communication with the first access point is less than a total number of client devices in communication with a second access point of the plurality of access points ([0080] when the WLAN communication and the BT communication are simultaneously performed, the NULL point of the WLAN antenna beam is directed to the direction in which the BT terminal 12 is located; [0083] when the WLAN terminal and the BT terminal simultaneously perform communication, the location of the BT terminal is estimated by checking a communication quality (e.g., presence or absence of occurrence of a packet error) of the BT communication performed when the directionality of the directional antenna used by the WLAN apparatus is sequentially changed, and the WLAN antenna beam is controlled based on a result of the estimation. Specifically, the WLAN antenna is adjusted to direct a NULL point of the directionality toward the estimated location of the BT terminal (i.e., because the WLAN AP has the NULL pointing to devices connected with the BT AP, the WLAN AP has a smaller number of communicating client devices than the BT AP)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Takatsuka’s null point direction method with Gokturk’s system so that the overall interference received by any terminal devices in the network can be minimized. Moreover, with null adjusting method, a good channel quality can always be maintained irrespective of the locations of the devices and the variations of the channel conditions.

Regarding Claim 16, the combination of Gokturk and Pajona does not teach when the adaptive antenna onboard a first access point of the plurality of access points is configured in the selected antenna mode, a null associated with a radiation pattern of the adaptive antenna onboard the first access point is steered towards one or more client devices in communication with a second access point of the plurality of access points.
In an analogous art, Takatsuka teaches when the adaptive antenna onboard a first access point of the plurality of access points is configured in the selected antenna mode, a null associated with a radiation pattern of the adaptive antenna onboard the first access point is steered towards one or more client devices in communication with a second access point of the plurality of access points ([0080] when the WLAN communication and the BT communication are simultaneously performed, the NULL point of the WLAN antenna beam is directed to the direction in which the BT terminal 12 is located; [0083] when the WLAN terminal and the BT terminal simultaneously perform communication, the location of the BT terminal is estimated by checking a communication quality (e.g., presence or absence of occurrence of a packet error) of the BT communication performed when the directionality of the directional antenna used by the WLAN apparatus is sequentially changed, and the WLAN antenna beam is controlled based on a result of the estimation. Specifically, the WLAN antenna is adjusted to direct a NULL point of the directionality toward the estimated location of the BT terminal).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Takatsuka’s null point direction method with Gokturk’s system so that the overall interference received by any terminal devices in the network can be minimized. Moreover, with null adjusting method, a good channel quality can always be maintained irrespective of the locations of the devices and the variations of the channel conditions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sun et al. (US 2012/0002567) teaches cross-layer optimization for next-generation WiFi systems.
Yeung et al. (US 2011/0032849) teaches methods for mitigating interference between access points.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645. The examiner can normally be reached M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YU-WEN CHANG/Examiner, Art Unit 2413